Exhibit 10.2 FIRST AMENDMENT TO EMPLOYMENT AGREEMENT This First Amendment to Employment Agreement (“ Amendment ”) is entered into this 28 day of March, 2014, by and between Timothy J. Cope, an individual resident of the State of Minnesota (the “ Executive ”) and Lakes Entertainment, Inc., a Minnesota corporation, including its subsidiaries and affiliates (collectively, “ Company ”). RECITALS: A. WHEREAS , Executive and Employer did enter into a certain Employment Agreement dated November 6, 2013 (the “ Agreement ”) pertaining to Executive’s employment with the Company, a copy of which is attached hereto as Exhibit A . B. WHEREAS , the parties desire to amend the Agreement hereby. NOW, THEREFORE , in consideration of the premises and of the mutual covenants and agreements of the parties herein contained, the parties hereby agree as follows: 1. Section 8(b)(1) shall be amended to read as follows: 2. (1)If the Executive suffers any “Disability” (as defined below), this Agreement and Executive’s employment hereunder will automatically terminate. “Disability” means the Executive is permanently and totally unable to perform the substantial and material duties of his regular occupation and is not expected to recover for the remainder of his or her life. The Executive must also be under the regular care of a physician that is appropriate for the condition causing the disability. The Company will (1) obtain disability insurance that upon termination for Disability, will provide to Executive an amount equal to 12 months of his then Base Salary; and (2) provide an additional amount equal to 12 months of Executive’s then base salary, both of which will be payable upon termination for Disability. 2. This Amendment shall be expressly limited to the amendment contained herein, all remaining terms of the Agreement shall remain in full force and effect, and this Amendment when read in conjunction with the Agreement shall encompass the complete understanding of the parties. IN WITNESS WHEREOF , the parties hereto have executed this agreement effective as of the date first written above. TIMOTHY J. COPE LAKES ENTERTAINMENT, INC. /s/ Timothy Cope By: /s/ Damon Schramm Its: VP – General Counsel EXHIBIT A [November 6, 2013 Employment Agreement] EMPLOYMENT AGREEMENT This Agreement (the “Agreement”) is made and entered into as of this 6th day of November 2013 by and between Timothy J. Cope, an individual resident of the State of Minnesota (the “Executive”) and Lakes Entertainment, Inc., a Minnesota corporation, including its subsidiaries and affiliates (collectively, “Employer” or the “Company”). RECITALS WHEREAS, Executive currently is employed at will by the Company. WHEREAS, the Board of Directors of the Company (the “Board”) has determined that it is in the best interests of the Company to continue to employ Executive as a member of the senior management team of the Company; and WHEREAS, the Board and the Executive wish to enter into this Agreement to document the terms of the Executive’s employment with the Company and provide Executive with new and valuable consideration for his services in the form of improved job security in the event Company terminates Executive’s employment without “Cause” (as defined below); and WHEREAS, the Board wishes to encourage the Executive to continue his employment with the Company and the Board believes that this objective can be best served by providing for a compensation arrangement for the Executive upon the Executive’s termination of employment under certain circumstances in the event of a Change Of Control (as hereinafter defined). NOW, THEREFORE, in consideration of the mutual promises and covenants and the respective undertakings of the Company and Executive set forth below the Company and Executive agree as follows: AGREEMENT 1.
